[Cite as State v. Mason, 2017-Ohio-7065.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 104533




                                      STATE OF OHIO

                                                    PLAINTIFF-APPELLEE

                                              vs.


                                RODERICK J. MASON

                                                    DEFENDANT-APPELLANT




                             JUDGMENT:
                 AFFIRMED AS MODIFIED AND REMANDED


                                   Criminal Appeal from the
                            Cuyahoga County Court of Common Pleas
                                  Case No. CR-16-602780-A

        BEFORE:         Laster Mays, J., McCormack, P.J., and Stewart, J.

        RELEASED AND JOURNALIZED:                   August 3, 2017
                               -i-
ATTORNEY FOR APPELLANT

Paul A. Mancino, Jr.
Mancino Mancino & Mancino
75 Public Square Bldg., Suite 1016
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor

By: Marc Bullard
Assistant County Prosecutor
Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
ANITA LASTER MAYS, J.:

       {¶1} Defendant-appellant, Roderick J. Mason (“Mason”), appeals his conviction

for drug-related charges. Mason contends that the trial court erred by: (1) denying his

motion to suppress without a hearing; (2) failing to inform him of the effect of a no

contest plea; (3) misstating the term of postrelease control; and (4) failing to record a

pretrial proceeding. We affirm the trial court’s decision.

I.     Facts and Background

       {¶2}   Mason was indicted on January 29, 2016, for:

       Count 1: Trafficking (Cocaine), R.C. 2925.03(A)(2), felony of the first
       degree, with one-year firearm specification and forfeiture specifications;

       Count 2: Drug Possession (Cocaine), R.C. 2925.11(A), felony of the first
       degree, with one-year firearm specification, forfeiture specifications, and
       major drug offender specification;

       Count 3: Trafficking (Marijuana), R.C. 2925.03(A)(2), felony of the third
       degree, with one-year firearm specification and forfeiture specifications;

       Count 4: Drug Possession (Marijuana), R.C. 2925.11(A), felony of the
       third degree, with one-year firearm specification and forfeiture
       specifications;

       Count 5: Having Weapons While Under Disability, R.C. 2923.13(A)(3),
       felony of the third degree, with forfeiture specifications;

       Count 6: Possessing Criminal Tools, R.C. 2923.24(A), felony of the fifth
       degree, with forfeiture specifications.


       {¶3} The indictments stemmed from a search warrant issued on January 14, 2016,

based on an affidavit reciting a series of controlled drug transactions between Mason and
several confidential informants.    Mason drove a 1999 GMC Yukon and a 2005 Infiniti

FX45 to the meetings.       The scope of the warrant included Mason’s residence on

Shawnee Avenue in Cleveland, Ohio (“Premises”) and the vehicles.

       {¶4} Mason entered a plea of not guilty at the arraignment. On March 23, 2016,

Mason filed several motions including a motion to suppress charging that the search

warrant was based on an insufficient affidavit. The two-page motion listed the factual

grounds for the deficiency and properly referenced Crim.R. 12(C)(3), but was not filed

with a supporting brief of legal authorities.

       {¶5} On April 22, 2016, the state filed a motion to strike the suppression motion

due to the lack of legal citation. See Crim.R. 47. The afternoon of April 25, 2016, the

court granted the state’s motion. Approximately an hour later, Mason filed a document

entitled “motion to suppress” in a brief format that lacked the requisite motion pages

citing Crim.R. 12(C)(3), but contained the arguments and supporting law (“Motion”).
       {¶6} On April 27, 2016, Mason filed a “supplemental motion to suppress and for

the return of illegally seized property (Franks hearing requested),”1 consisting of a cover

motion citing the applicable rules and specifying the activities complained of, a

supporting brief, a copy of the state-redacted search warrant affidavit, and Mason’s

affidavit challenging specific portions of the warrant affidavit (“supplemental motion,”

the motion and supplemental motion collectively referred to herein as the “Motions”).

       {¶7} On May 3, 2016, the state filed a brief in opposition to the Motions. The

parties agreed that a hearing and unrecorded side bar took place on May 4, 2016. The

trial court agreed to review the filings and rule on the motion by May 6, 2016. However,

Mason argues the trial court agreed to review the filings and to reset the matter for

hearing. The state disagrees.

       {¶8} On May 5, 2016, Mason filed a fourth document entitled “supplemental

motion to suppress” that appears to be identical to the Motion.                 The trial court

immediately issued an entry striking the filing:

       The supplemental motion to suppress filed by defendants after the [5/4/16]
       hearing date and after 5/4/16 wherein the parties agreed to the court ruling
       on the motion on pleadings, and filed without leave is stricken. Should the
       defendants wish to supplement the original motion, they must first seek
       leave to do so. The court grants the defendants until 5/9/16 at noon to file a
       motion for leave to file a supplemental motion to suppress. In the event
       they fail to timely file said motion for leave to supplement, the court will
       rule on the motion and brief in opp[osition] previously submitted.

            Franks v. Delaware, 438 U.S. 154, 155, 98 S.Ct. 2674, 57 L.Ed.2d 667 (1978) (“a
       1


defendant * * * [has] the right, under the Fourth and Fourteenth Amendments, subsequent to the ex
parte issuance of a search warrant, to challenge the truthfulness of factual statements made in an
affidavit supporting the warrant.”)
(Emphasis added.). See judgment entry filed on May 5, 2016.

       {¶9} A copy of the entry was sent to counsel by regular mail on May 6, 2016.

On May 10, 2016, the trial court issued entries denying the pending motion without

recitation of fact or law, and setting the case for trial on May 16, 2016.         Counsel

discovered the trial court’s May 6 and May 10, 2016 rulings when checking the online

docket. Mason filed a motion for reconsideration on May 11, 2016, advising the court

that: (1) counsel had not received the trial court’s rulings, (2) counsel had not waived the

suppression hearing, and (3) the facts mandated a hearing. Mason also filed a motion to

continue the trial date. On May 12, 2016, both motions were denied.

       {¶10} Mason entered a plea of no contest on May 16, 2016. The court found

him guilty and sentenced him as follows: Count 1 merged with Count 2, and Mason was

sentenced on Count 2 to 11 years plus one year for the firearm specification. Counts 3

and 4 merged, and Mason was sentenced on Count 3, to two years. Mason received nine

months on Count 6 and two years on Count 5, for a total sentence of 16 years (Counts 2,

3, 5, and the firearm specification are consecutive. Count 6 is served concurrently).

Mason’s driver’s license was suspended for four years and asset forfeiture was ordered.

The trial court waived fines and costs, and Mason filed the instant appeal.
II.    Law and Analysis

       {¶11} Mason poses four assignments of error:

       I.      Defendant was denied due process of law when the court overruled
               his motion to suppress without conducting an evidentiary hearing.

       II.     Defendant was denied due process of law when the court failed to
               inform the defendant of the effect of a plea of no contest.

       III.    Defendant was denied due process of law when the court misadvised
               defendant concerning postrelease control for a felony of the first
               degree.

       IV.     Defendant was denied due process of law when the court failed to
               record the proceedings on May 4, 2016.

       {¶12} We first acknowledge the propriety of this appeal under the facts of this

case. Crim.R. 12(I) states, a “plea of no contest does not preclude a defendant from

asserting upon appeal that the trial court prejudicially erred in ruling on a pretrial motion,

including a pretrial motion to suppress evidence.” See State v. McCormick, 41 Ohio

App.3d 158, 160, 534 N.E.2d 942 (8th Dist.1988).

       A.      Denial of the Motion to Suppress Without a Hearing

       {¶13} We begin with Mason’s argument that his due process rights were violated

when the trial court denied his motion to suppress without a hearing. Mason’s arguments

are primarily grounded on Franks, 438 U.S. 154, 98 S.Ct. 2674, 57 L.Ed.2d 667, and

Bailey v. United States, 568 U.S. 186, 133 S.Ct. 1031, 185 L.Ed.2d 19 (2013).

       {¶14}    A hearing is not mandatory on a motion to suppress. Crim.R. 12(F)

instructs that a “court may adjudicate a motion based upon briefs, affidavits, the proffer

of testimony and exhibits, a hearing, or other appropriate means.”
      “Crim.R. 12(E) does not mandate an evidentiary hearing on every motion to
      suppress. State v. Johnson, 8th Dist. Cuyahoga No. 60402, 1992 Ohio
      App. LEXIS 1752 (Apr. 2, 1992), citing Solon v. Mallion, 10 Ohio
      App.3d 130, 132, 460 N.E.2d 729 (1983). A trial court must conduct such
      a hearing only when the claims in the motion would justify relief and are
      supported by factual allegations. Id. See also State v. Hartley, 51 Ohio
      App.3d 47, 554 N.E.2d 950 (1988).” State v. Djuric, 8th Dist. Cuyahoga
      No. 87745, 2007-Ohio-413, ¶ 32.

State v. Conley, 8th Dist. Cuyahoga No. 88495, 2007-Ohio-2920, ¶ 11. We examine the

record to determine whether Mason’s claims are supported by factual allegations and

justify relief. Id. Crim.R. 47.

             1.     Franks

      {¶15} Search warrant affidavits enjoy a presumption of validity. State v. Sheron,

8th Dist. Cuyahoga No. 98837, 2013-Ohio-1989, ¶ 29, citing State v. Roberts, 62 Ohio

St.2d 170, 178, 405 N.E.2d 247 (1980).

      In Roberts, the Ohio Supreme Court held that “a challenge to the factual
      veracity of a warrant affidavit must be supported by an offer of proof which
      specifically outlines the portions of the affidavit alleged to be false, and the
      supporting reasons for the defendant’s claim.” Id., citing Franks, 438 U.S.
      154, 171-172, 98 S.Ct. 2674, 57 L.Ed.2d 667 (1978). As the United States
      Supreme Court held in Franks, a challenge to the affiant’s veracity requires
      “allegations of deliberate falsehood or of reckless disregard for the truth.”
      Id. at 171. Such allegations must be supported by an “offer of proof [that]
      should include the submission of affidavits or otherwise reliable statements,
      or their absence should be satisfactorily explained.” Roberts at 178.

      In order to require a trial court to hold a hearing, a defendant must first
      make a “substantial preliminary showing” that the affiant included a false
      statement in the affidavit either knowingly and intentionally, or with
      reckless disregard for the truth. Id. at 177; Franks at 155. Even if a
      defendant makes a sufficient preliminary showing, a hearing is not required
      unless, without the allegedly false statements, the affidavit is unable to
      support a finding of probable cause. Id. at 178; Franks at 171-172.
Sheron at ¶ 30-31.

       {¶16}     Franks requires (1) “allegations of deliberate falsehood” or of “a reckless

disregard for the truth”; (2) an “offer of proof”; (3) identification of the false affidavit

sections; (4) explanation of the supporting rationale; and (5) sworn statements or an

explanation for their absence. Franks at 171.

       {¶17}     According to the warrant affidavit, in January 2016, 2 the affiant and

another detective followed a “suspicious vehicle” into a parking lot, the vehicle pulled

next to a black Infiniti with a license plate registered to Mason, a “known drug dealer.”

The vehicle followed the Infiniti to another location, trailed discreetly by police. A

transaction was observed, and the car occupants were subsequently stopped by the

detectives.

       {¶18} The occupants “admitted to buying crack cocaine” from the driver of the

Infiniti and provided detectives with Mason’s cell phone number.            The occupants

subsequently served as informants. The affidavit describes two controlled buys by the

informants during the week of January 4, 2016, conducted at two locations.      Mason was

driving the GMC truck during the buys.

       {¶19}      Another transaction transpired within 72 hours of the affidavit.

Detectives observed Mason drive away in the Infiniti because they were conducting

surveillance of the Premises. They followed Mason and observed a transaction involving

another vehicle. The detectives stopped the driver of that vehicle who handed over


           A number of affidavit items are redacted.
       2
cocaine reportedly purchased from Mason. The driver identified Mason’s photograph

and stated he had conducted a number of transactions with Mason over a period of time.



       {¶20}     The affidavit contains detailed accounts of transactions and the

surveillance controls employed. Mason is identified by each of the informants. Mason’s

vehicles are fully identified and his residency at the Premises confirmed. The search

warrant declares the existence of “probable cause to believe” that contraband and related

items are concealed in the “Infiniti and GMC vehicles,” the garage, the safes, and other

areas “within the” Premises.

       {¶21} Mason avers in a cursory rebuttal affidavit that: (1) he never possessed or

used a cell phone with one of the cell numbers recited in the warrant affidavit, (2) cell

phone records for a second number did not support the contents of the warrant affidavit,

(3) he “challenge[d] the veracity of paragraphs 1, 5, 6 and 8,” (4) he denied that a buy was

conducted within 72 hours of the warrant affidavit, and (5) he denied the balance of the

warrant affidavit.

       {¶22} Mason provided no evidence or facts supporting his general statements.

“The [defendant’s] attack must be more than conclusory. * * *              Allegations [by

defendant] of negligence or innocent mistake are insufficient.” Franks, 438 U.S. at 155,

98 S.Ct. 2674, 57 L.Ed.2d 667.

       {¶23} We find that Mason failed to make a “substantial preliminary showing” of

the knowing, intentional or reckless inclusion of a false statement, or establish that,
without the false statements, the warrant affidavit is unable to support a finding of

probable cause. Sheron, 8th Dist. Cuyahoga No. 98837, 2013-Ohio-1989, ¶ 31, citing

Roberts, 62 Ohio St.2d at 177, 405 N.E.2d 247, and Franks at 155.           Thus, Mason was

not entitled to a Franks hearing, and this portion of the argument fails.

               2.      Bailey

       {¶24}    Mason argues here that the Motions recite facts sufficient to invoke a

hearing based on Bailey, 568 U.S. 186, 133 S.Ct. 1031, 185 L.Ed.2d 19 (2013). “In

Bailey, the court held that detentions incident to the execution of a search warrant are

reasonable at the scene of the search but not at a later time in a remote place under the

Fourth Amendment.” State v. Cruz, 8th Dist. Cuyahoga No. 98264, 2013-Ohio-1889, ¶

22, citing Bailey.

       {¶25} Based on information from a confidential informant, detectives were

watching Bailey’s apartment, planning to execute a search warrant, when Bailey drove off

in his car with a friend. Id. at 190.   The detectives radioed police that they were going

to follow and detain Bailey. Bailey was pulled over by the officers and patted down.

Both men were handcuffed, and Bailey was informed that he was being detained incident

to a search warrant.    Bailey was driven by detectives to the apartment, followed by an

officer driving Bailey’s car, where the search had already revealed guns and drugs in

plain view.    Bailey’s keys, one of which fit the apartment door, were also confiscated.

Id. at 190.

       {¶26}    The trial court denied Bailey’s motion to suppress, holding that his
detention was permissible under Michigan v. Summers, 452 U.S. 692, 101 S.Ct. 2587, 69

L.Ed.2d 340 (1981), “as a detention incident to the execution of a search warrant.” Id. at

191-192.    The court further determined that the “detention was lawful as an

investigatory detention supported by reasonable suspicion under Terry v. Ohio, 392 U.S.

1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968).”       Id. at 192.   The Second Circuit affirmed.

United States v. Bailey, 652 F.3d 197 (2d Cir.2011).

       {¶27} On appeal, the Supreme Court explained its recognition in Summers that

the combined concerns of officer safety, facilitating the completion of a search, and

defendant flight prevention “justify the detention of an occupant who is on the premises

during the execution of a search warrant.” Id. at ¶ 194. However, the Court also

acknowledged in Bailey that Fourth Amendment protections require imposition of a

“spatial constraint” on those concerns. Id. at 200.

       {¶28} The Court reversed the Bailey suppression ruling:

       [T]he search of a residence — has a spatial dimension, and so a spatial or
       geographical boundary can be used to determine the area within which both
       the search and detention incident to that search may occur. Limiting the
       rule in Summers to the area in which an occupant poses a real threat to the
       safe and efficient execution of a search warrant ensures that the scope of
       the detention incident to a search is confined to its underlying justification.
       Once an occupant is beyond the immediate vicinity of the premises to be
       searched, the search-related law enforcement interests are diminished and
       the intrusiveness of the detention is more severe.

Id.

       {¶29} Mason contends in the Motions that he was arrested in the city of Euclid

and transported to the Premises. “[O]n January 15, 2016 the Defendant was illegally
arrested by members of the Cleveland Police Department while the police executed a

Search Warrant on the above premises in direct contravention of Bailey.” There are no

details or descriptions supporting the invocation of Bailey, 652 F.3d 197 (2d Cir.2011).

Mason’s accompanying affidavit does not address the Bailey issue at all, or the

circumstances of the arrest.

         {¶30} The search warrant was issued on January 14, 2016. The scope of the

warrant includes the Premises as well as the Infiniti and GMC vehicles. According to

the January 16, 2016 Police Case Information Form in this case, Mason was arrested on

January 15, 2016, at 11:30 a.m. and “a search warrant was executed at 19015 Shawnee

Ave. Roderick Mason was detained leaving the premises.” Mason’s Motions do not

refute this statement.

         {¶31} “‘If officers elect to defer the detention until the suspect or departing

occupant leaves the immediate vicinity, the lawfulness of detention is controlled by other

standards * * * [such as] an arrest based on probable cause case.’” United States v.

Hernandez, S.D. Ohio No. 2:15-cr-97, 2016 U.S. Dist. LEXIS 132290, 15-16 (Sep. 27,

2016), quoting Bailey at 202.      In the instant case, the search warrant includes the

Premises as well as Mason’s vehicles. “In Bailey, the police merely followed a former

occupant of the premises they planned to search. Here, the warrant particularly described

Defendant [and the defendant’s vehicle] as a specific person [and item] to be searched.”

United States v. Perez, 6th Cir. No. 14-3794, 2015 U.S. App. LEXIS 18614 (Oct. 23,

2015).
       {¶32} Mason has not established that the “claims in the motion would justify relief

and are supported by factual allegations,” or the elements essential for the establishment

of a claim under Bailey, 652 F.3d 197 (2d Cir.2011).            Cruz, 8th Dist. Cuyahoga

No. 88495, 2007-Ohio-2920, at ¶ 11. See also Perez. Mason’s first assigned error is

without merit.

       B.      Crim.R. 11

       {¶33} On this point, Mason argues that the trial court did not comply with Crim.R.

11(B)(2) and inform him of the effect of his no contest plea. We disagree.

       {¶34} Crim.R. 11 pleas involve constitutional and nonconstitutional rights. State v.

Otterbacher, 8th Dist. Cuyahoga No. 102644, 2015-Ohio-4680, ¶ 7, citing State v. Veney,

120 Ohio St.3d 176, 2008-Ohio-5200, 897 N.E.2d 474, ¶ 14-21.

       {¶35}     While the trial court cited elements of the plea colloquy addressing

Mason’s understanding that he was waiving certain constitutional rights by pleading no

contest, it did not specifically quote the language in Crim.R. 11(B)(2). A defendant

pleading no contest must be informed that the plea “is not an admission of guilt but is an

admission of the truth of the facts alleged in the complaint, and that the plea or admission

shall not be used against the defendant in any subsequent civil or criminal proceeding.”

State v. Jones, 116 Ohio St. 3d 211, 2007-Ohio-6093, 877 N.E.2d 677, ¶ 23, citing

Crim.R. 11(B)(2).

       {¶36}     Compliance with Crim.R. 11(B)(2) is nonconstitutional. The impact of a

failure to comply with a nonconstitutional right requires a “substantial-compliance”
analysis. State v. Clark, 119 Ohio St.3d 239, 2008-Ohio-3748, 893 N.E.2d 462, ¶ 31.

“Substantial compliance means that under the totality of the circumstances the defendant

subjectively understands the implications of his plea and the rights he is waiving.” Clark

at   ¶    48, citing State v. Nero, 56 Ohio St.3d 106, 108, 564 N.E.2d 474 (1990), citing

State v. Stewart, 51 Ohio St.2d 92-93, 364 N.E.2d 1163 (1977).

         [I]f the trial court completely fails to comply with the effect-of-plea
         requirement in Crim.R. 11(C)(2)(b), prejudice does not need to be
         demonstrated. A complete failure occurs when the record is devoid of any
         explanation of the no-contest plea. See E. Cleveland v. Zapo, 8th Dist.
         Cuyahoga No. 96718, 2011-Ohio-6757, ¶ 10 (finding the trial court
         completely failed to comply with the effect-of-plea requirement because the
         record was devoid of any explanation of the no-contest plea thus rendering
         the prejudice analysis unnecessary); State v. Ramey, 7th Dist. Mahoning No.
         13 MA 64, 2014-Ohio-2345, ¶ 16 (stating that a complete failure to comply
         with the effect-of-plea requirement is akin to trial court merely asking the
         defendant what his plea was and not attempting to inform the defendant of
         the effect of the plea). Compare State v. Durkin, 7th Dist. Mahoning
         No. 13 MA 36, 2014-Ohio-2247, ¶ 18 (finding there was not a complete
         failure to comply with the effect-of-plea requirement, but only a partial
         failure because the trial court attempted to advise defendant of the effect of
         the no-contest plea).

State v. Jones, 2d Dist. Montgomery No. 25688, 2014-Ohio-5574, ¶ 11.

         {¶37}    The trial court reviewed the constitutional rights and the possible

sentences, and ultimately stated Mason’s “plea is found to be knowingly, intelligently and

voluntarily made.” After sentencing, the trial court informed Mason that, in pleading no

contest, he had the right to appeal the ruling on the motion to suppress.                 Mason

confirmed his understanding.

         {¶38}   Distinguishing cases involving misdemeanors and failure to advise of

postrelease control, we have held that a trial court’s failure to inform a “defendant the
effect of a plea to a felony, does not invalidate the plea unless” the defendant is able to

demonstrate prejudice due to the lack of substantial compliance. State v. Simonoski, 8th

Dist. Cuyahoga No. 98496, 2013-Ohio-1031, ¶ 11, citing State v. Griggs, 103 Ohio St.2d

85, 2004-Ohio-4415, 814 N.E.2d 51, ¶ 12; Jones, 116 Ohio St.3d 211, 2007-Ohio-6093,

877 N.E.2d 677, at ¶ 53; Veney, 120 Ohio St.3d 176, 2008-Ohio-5200, 897 N.E.2d 621, at

¶ 14-17; and State v. Petitto, 8th Dist. No. 95276, 2011-Ohio-2391, ¶ 5-8 (finding no

prejudice by the trial court’s failure to advise defendant of effect of guilty plea).

       {¶39}     We thus determined in Simonoski that the analysis for guilty pleas

applied to no contest pleas also. Here, as in Simonoski, Mason “never asserted his

innocence; therefore, we presume the court’s failure to advise him regarding the effect of

his no contest plea was not prejudicial.”           Simonoski at ¶ 13.        Mason has not

demonstrated that, but for the omission, he would not have entered a no contest plea to

the charges that would establish prejudice.      Id. at ¶   9, citing Nero, 56 Ohio St.3d at

108, 564 N.E.2d 474.

       {¶40}    The second assigned error is without merit.

       C.      Postrelease Control

       {¶41}     Mason seeks to vacate his guilty plea for the court’s misstating the term

of the postrelease control.   The trial court incorrectly stated that the postrelease control

term was for “three years” and not five years as dictated by R.C. 2967.28(B)(1):

       You’re subject to Postrelease Control for three years on each of the counts.
       If you violate the conditions of Postrelease Control, the Parole Board must
       impose an additional prison term for up to one-half of the term that I’ve
       imposed. (Tr. 15.)
       {¶42}   The journal entry provides:

       Postrelease control is part of this prison sentence for 3 years mandatory for
       the above felony(s) under R.C. 2967.28. Defendant advised that if/when
       postrelease control supervision is imposed following his/her release from
       prison and if he/she violates that supervision or condition of postrelease
       control under R.C. 2967.131(B), parole board may impose a prison term as
       part of the sentence of up to one-half of the stated prison term originally
       imposed upon the offender.

       {¶43}   This is not a case where the trial court failed to advise Mason that he

would be subject to postrelease control.      See State v. Sarkozy, 117 Ohio St.3d 86,

2008-Ohio-509, 881 N.E.2d 1224.         We determined in State v. Lang,          8th Dist.

Cuyahoga No. 92099, 2010-Ohio-433, that the trial court’s statement that the defendant

“may be subject” to postrelease control “for a period of up to three years” when the

correct period was a mandatory five-year term was a failure to substantially comply

with statutory requirements. Id. at ¶ 11.    However, we did not vacate the plea because

the defendant failed to demonstrate prejudice. Id. at ¶ 12, citing State v. Clark, 119 Ohio

St.3d 239, 2008-Ohio-3748, 893 N.E.2d 462. A plea must be vacated where a trial judge

fails completely to mention postrelease control. Id.

       {¶44}   As with the analysis of the second assignment of error herein, there is no

evidence in the record that the period of postrelease control “was of particular concern or

import to” Mason. Id. at ¶ 14.    “The reduction in sentence that the plea offered may be

viewed as the possible impetus for entering into the plea.” Id.

      {¶45} The third assignment of error has merit insofar as the court misstated the

nature of postrelease control; however, this court is not required to “remand a sentence
that includes an improper period of postrelease control.” State v. Christinger, 8th Dist.

Cuyahoga No. 94632, 2011-Ohio-458, ¶ 5, citing State v. Fisher, 128 Ohio St.3d 92,

2010-Ohio-6238, 942 N.E.2d 332, ¶ 30. We therefore modify and correct Mason’s term

of mandatory postrelease control from three years to five years under R.C. 2953.08(G)(2).

 Christinger at ¶ 6.

       D.      Record of Proceedings

       {¶46} Mason contends that the trial court’s failure to record the May 4, 2016

proceedings violated his due process rights as well as Crim.R. 22, which requires that

“[i]n serious offense cases all proceedings shall be recorded.” We disagree.

       {¶47}    Mason’s motion for reconsideration claims the “court stated it would

consider the pleadings and consider whether a hearing would need to be conducted.”

The state argues that the trial court’s journal entry properly reflects the proceedings. The

entry provides, “the parties agreed to the court’s ruling on the motion on pleadings.”

       {¶48} What is indisputable is that Mason’s failure to request that the hearing

proceedings be recorded waived the issue. “A reversal will not occur as a result of

unrecorded proceedings when the defendant failed to object and fails to demonstrate

material prejudice.” State v. Leonard, 104 Ohio St.3d 54, 2004-Ohio-6235, 818 N.E.2d

229, ¶ 183, citing State v. Palmer, 80 Ohio St.3d 543, 554, 1997-Ohio-312, 687 N.E.2d

685.

       {¶49} We further note that, as was the case in Leonard, there was no attempt “to

invoke the procedures of App.R. 9(C) or 9(E) to reconstruct the off-the-record
conferences or to establish their importance.” Id. at ¶ 184.

       {¶50} The fourth assigned error is overruled.

III.   Conclusion

       {¶51}      Judgment is affirmed as modified and remanded with instructions for

the court to correct the sentencing entry to reflect the proper period of postrelease control.

       It is ordered that the appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having

been affirmed, any bail pending appeal is terminated.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



__________________________________________
ANITA LASTER MAYS, JUDGE

TIM McCORMACK, P.J., and
MELODY J. STEWART, J., CONCUR